PER CURIAM. The State brings this Motion for Rule on the IAM. alleging that the Clerk of the Court improperly declined to file the State’s petition for review of the court of appeals’s decision denying the State’s motion to dismiss in this case. From the pleadings, it appears that there is a dispute as to whether appellee perfected a conditional plea of guilty in order to preserve his right to appeal. The court of appeals’ decision to deny the motion to dismiss will permit that court to review that question as it considers the merits of the appeal. In these circumstances, we do not review the denial of a motion for dismissal by the court of appeals. The court of appeals has determined that it will review this case on its merits and the Clerk of the Court correcdy declined to lodge the State’s petition; therefore, we deny the State’s motion for Rule on the Clerk. Motion denied.